Citation Nr: 0502117	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.

3.  Entitlement to service connection for urethritis. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary 
disorder involving shortness of breath and multiple pleural 
nodules.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959 and from December 1959 to July 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied service 
connection for arthritis and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for prostatitis. 

The issues involving service connection for urethritis and 
PTSD, as well as the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a pulmonary disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

The Board notes that it does not have jurisdiction over the 
issues involving PTSD and a pulmonary disorder.  Rather, 
these issues are being remanded to the RO for the issuance of 
a statement of the case. 




FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  A chronic disability involving the lumbosacral spine was 
not shown in service, and no medical evidence indicates that 
the veteran's current arthritis of the lumbosacral spine is 
related to service. 

3.  An unappealed June 1993 rating decision declined to 
reopen the veteran's claim for service connection for 
prostatitis on the basis of new and material evidence.

4.  The evidence received since the June 1993 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbosacral spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The June 1993 rating decision which declined to reopen 
the veteran's claim for service connection for prostatitis on 
the basis of new and material evidence is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  The additional evidence presented since the June 1993 
rating decision is not new and material, and the claim for 
service connection for prostatitis has not been reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R          
§§ 3.102, 3.156, 3.159 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
the lumbosacral spine.  He also claims that new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for prostatitis.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claims by means of a January 2002 letter 
by the RO, a February 2003 rating decision, and a statement 
of the case issued in October 2003.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  The January 2002 notice letter was also provided 
prior to the initial RO adjudication of the veteran's claims 
in February 2003.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the January 2002 notice letter does 
not specifically contain the "fourth element," the Board 
finds the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claims through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
prostatitis, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A.      § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board also finds that no further development is needed 
with respect to the veteran's claim for service connection 
for arthritis of the lumbosacral spine.  Here, the Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  As will be discussed below, the Board 
also finds that a VA examination is not necessary to 
determine whether his arthritis of the lumbosacral spine is 
related to service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Service Connection for Arthritis of the Lumbosacral 
Spine

In a February 2003 rating decision, the RO denied service 
connection for arthritis but made no reference to a specific 
joint.  In his notice of disagreement, however, the veteran 
clarified that he disagreed with the RO's denial of his claim 
for service connection for arthritis involving degenerative 
disk disease of L3-5 and S1.  Therefore, the issue on appeal 
is entitlement to service connection for arthritis of the 
lumbosacral spine.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.               
§ 3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical show that he was 
seen on only one occasion in November 1960 for a low back 
sprain.  Other than this notation, no objective pathology was 
reported.  The remainder of the service medical records make 
no additional reference to back problems.  Of particular 
relevance, a retirement examination in July 1977 is negative 
for any complaint, treatment or finding pertaining to the 
veteran's back.  Thus, no chronic back disability was shown 
in service. 

The veteran first reported back pain after service at a VA 
examination in August 1987.  At that time, among other 
complaints, the veteran reported pain and discomfort in the 
upper mid back and lower coccyx area, especially after 
bending.  There was no reference to any back problems in 
service.  The examination, however, focused on the veteran's 
genitourinary complaints.  Consequently, no pathology or 
diagnosis concerning the veteran's lumbosacral spine was 
provided.  A VA examination in September 1988 was negative 
for any reference to back problems.  An April 1989 VA 
examination report also noted the veteran's complaints of 
pain in his neck and right shoulder; however, no complaints 
involving his mid or lower back were reported. 

In January 1992, the veteran was treated at Eatontown Medical 
Associated for low back pain.  There was no reference to 
service.  An MRI performed in March 1992 revealed no 
abnormalities of the lumbar spine.  There was no evidence of 
fracture, the disk spaces were well maintained and there was 
no evidence of herniation.  The diagnostic assessment was 
thoracic and lumbar sprain.  

In a November 1998 decision, the veteran was awarded Social 
Security Administration (SSA) benefits.  In that decision, it 
was noted that the veteran sustained a work-related injury to 
his back in September 1995.  The veteran was treated for pain 
in his back, with radiation down his right lower extremity to 
the knee.  The initial diagnosis was lumbosacral contusion 
with sciatica.  X-rays later revealed degenerative arthritic 
changes in the lumbosacral spine.  

VA outpatient treatment records show that the veteran was 
seen on several occasions for back pain from 2000 to 2002.  A 
September 2000 entry attributes the veteran's complaints of 
pain and parathesias in his left upper extremity to mild 
degenerative spurring of the thoracic spine.  Subsequent 
entries also note the veteran's complaints of low back pain.  

At an October 2004 hearing held before the undersigned 
Veterans Law Judge, the veteran testified that he experienced 
intermittent low back pain since injuring his back in 1960 
while on active duty.  He explained that he injured his back 
while moving heavy gas cylinder aboard a ship.  He said he 
was treated immediately after the injury with a heating pad 
and painkillers before returning to work two hours later.  He 
indicated he was treated again for low back pain in 1967.  He 
also indicated that he was treated by a civilian doctor in 
the early 1970's while on active duty.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of the 
lumbosacral spine.  The veteran's service medical records 
show that he was seen on only one occasion in November 1960 
for a low back strain.  The veteran was able to return to 
work two hours later with no further complaints of back pain 
in service or at separation in 1977 when his back was 
described as normal.  Thus, a chronic back disability was not 
shown in service.  

In addition, the record contains no evidence of arthritis 
during the one-year presumptive period after service.  
Indeed, the veteran made no additional reference to back pain 
until an August 1987 VA examination, approximately ten years 
after his separation from active duty and there was no 
reference to problems in service.  Moreover, arthritis of the 
lumbosacral spine was not diagnosed until 1995, approximately 
18 years after service, which SSA records attributed to a 
work-related injury.  Thus, continuity of symptomatology 
pertaining to the lumbosacral spine has not been shown.  The 
Board also emphasizes that no medical opinion of record 
indicates that the veteran's arthritis of the lumbosacral 
spine had its onset in service or during the one-year 
presumptive period after service.  

Indeed, the only evidence of a relationship between the 
veteran's arthritis of the lumbosacral spine and his period 
of military service is the veteran's own lay statements, 
including testimony presented at his October 2004 hearing.  
However, since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical opinion as to either the cause or diagnosis 
of an orthopedic disability, his statements are of no 
probative value in this regard.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  See also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  

Thus, no medical evidence indicates that the veteran's 
arthritis of the lumbosacral spine is related to service.  
The Board finds that a VA examination is not necessary to 
determine whether this disability is related to service.  The 
VCAA states that VA shall provide a medical examination when 
such examination may substantiate entitlement to the benefits 
sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In this case, it is not felt that a current VA examination is 
necessary to determine whether the veteran's arthritis of the 
lumbosacral spine, which was first diagnosed approximately 18 
years after service, is related to service.  An examiner 
could do no more than review the evidence and record the 
veteran's history, which would not constitute medical nexus 
evidence given the facts of this case.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Accordingly, remanding the case 
to afford the veteran an additional medical examination would 
only result in unnecessarily imposing an additional burden on 
VA with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis of the lumbosacral spine.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, 38 U.S.C.A  § 5107(b); 38 C.F.R. § 3.102, and the 
appeal is denied.  



III.  New and Material Evidence to 
Reopen a Claim for Service Connection 
for Prostatitis

The veteran is ultimately seeking service connection for 
prostatitis.  However, the Board must first determine whether 
new and material evidence has been submitted since a June 
1993 final decision by the RO.

The RO denied service connection for prostatitis in a 
February 1988 rating decision.  The veteran appealed that 
decision.  In a May 1990 decision, the Board affirmed the 
RO's decision to deny service connection for prostatitis.  
The Board pointed out that prostatitis was not shown until 
several years after service and was unrelated to the 
veteran's genitourinary symptomatology in service involving 
urethritis. 

The veteran attempted to reopen his claim for service 
connection for prostatitis on several occasions.  The RO 
denied service connection for prostatitis in rating decisions 
issued in November 1991 and November 1992.  In rating 
decisions issued in May 1993 and June 1993, the RO found that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for prostatitis.  
Each of these decisions found that the veteran failed to 
submit medical evidence of a nexus or relationship between 
his prostatitis and his period of military service.

The evidence of record at the time of the June 1993 rating 
decision included the veteran's service medical records; VA 
examination reports dated in August 1987, September 1988, 
October 1990, and May 1991; VA outpatient treatment records; 
medical records from Cigna and Eatontown Medical Associates, 
and the veteran's own statements in support of his claim, 
including testimony presented at an August 1988 hearing.

The evidence listed above shows that the veteran was treated 
for urethritis in 1956 and 1959 while on active duty.  The 
veteran also experienced urethral discharge in service on 
several other occasions.  However, prostatitis was never 
diagnosed in service.  Prostatitis was eventually diagnosed 
at a VA examination in August 1987.  Subsequent medical 
records show continued treatment for chronic prostatitis.  
However, none of these records indicates that the veteran's 
prostatitis is related to his genitourinary symptoms in 
service.  Absent a medical nexus opinion, the RO continued to 
deny the veteran's claim for service connection for 
prostatitis. 

The veteran was notified of the most recent denial of his 
claim and of his appellate rights in a June 1993 letter, but 
did not seek appellate review within one year of 
notification.  Therefore, the June 1993 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In October 2000, the veteran attempted to reopen his claim 
for service connection for prostatitis on the basis of new 
and material evidence.  Under VA law and regulation, if new 
and material evidence is presented or secured with respect to 
a final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in 
October  2000, only the former version of the regulation is 
applicable. 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final June 1993 rating decision does not include competent 
medical evidence that the veteran's prostatitis is related to 
service.  Therefore, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
of entitlement to service connection for prostatitis. 

Since the June 1993 rating decision, the veteran has 
submitted an SSA decision dated November 1998, VA outpatient 
treatment records dated from 2000 to 2003, copies of service 
medical records, an evaluation report from T.G., M.D., dated 
March 2004, and the veteran's own lay statements in support 
of his claim.  

The Board finds that copies of the veteran's service medical 
records are merely cumulative of evidence previously 
considered by the RO in June 1993; hence, they cannot be 
deemed new and material.  The Board also notes that the SSA 
decision, the VA outpatient treatment records, and the March 
2004 evaluation report from Dr. T.G. were not part of the 
record at the time of the June 1993 rating decision; hence, 
they are new.  However, although this newly submitted 
evidence contains a diagnosis of prostatitis, none of these 
records includes a medical opinion concerning the etiology or 
date of onset of this condition.  In other words, none of the 
evidence submitted since the June 1993 final rating decision 
includes a medical opinion relating the veteran's prostatitis 
to service.  Since the RO declined to reopen the 


veteran's claim in June 1993 on this very basis, none of the 
evidence is material to the central issue in this case 
concerning a nexus between the veteran's prostatitis and his 
period of military service.  Thus, the June 1993 rating 
decision remains final.  

The Board has also considered the veteran's own lay 
statements in support of his claim.  These statements, 
including testimony presented at an October 2004 hearing, 
appear to be cumulative of statements considered at the time 
of the June 1993 rating decision.  In any event, the Board 
notes that any statement by the veteran cannot be deemed 
material as defined under 38 C.F.R. § 3.156.  Evidence is 
probative when it "tend[s] to prove, or actually prov[es] an 
issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
"material" existing evidence must, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  The veteran's lay statements fail to 
meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. at 494-95.  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise required to provide a medical opinion concerning 
the etiology of prostatitis.

As a whole, the evidence received since the final June 1993 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  The veteran 
essentially needs to submit competent medical evidence 
showing that his current diagnosis of prostatitis is related 
to service.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 



ORDER

Service connection for arthritis of the lumbosacral spine is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for prostatitis, the appeal is 
denied.


REMAND

The Board notes that the February 2003 rating decision on 
appeal determined that new and material evidence had been 
submitted to reopen a claim for service connection for 
urethral discharge.  After reviewing the record, however, the 
Board notes that a final decision has not been issued 
concerning the veteran's claim for service connection for 
urethral discharge.  Instead, the record shows that an 
original claim for service connection for urethral discharge 
has been pending since 1987.

In May 1987, the RO received the veteran's claim of 
entitlement to service connection for urethral discharge and 
prostatitis.  In February 1988, the RO notified the veteran 
that it had denied both claims.  The veteran appealed that 
decision.  In this regard, the veteran filed a notice of 
disagreement in March 1988, the RO issued a statement of the 
case in May 1988, and the veteran filed a VA Form 9 in July 
1988.  38 C.F.R. § 20.200 (2004).  Each of these documents 
addresses the issues involving urethral discharge and 
prostatitis.  In a May 1990 decision, however, the Board only 
adjudicated the issue involving service connection for 
prostatitis but failed to adjudicate the issue involving 
service connection for urethral discharge.  Therefore, that 
issue is still pending before the Board.  

The Board, however, is unable to adjudicate the veteran's 
claim for service connection for urethral discharge at this 
time.  The Board notes that the veteran has submitted 
additional evidence pertaining to his urethral discharge (or 
urethritis) since the statement of the case was issued in May 
1988 without a waiver of initial RO consideration.  The RO 
must therefore consider this newly submitted evidence and 
issue a supplemental statement of the case before the Board 
can adjudicate this 


claim.  38 C.F.R. § 19.31 (2004) (appellant has the right to 
have that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

Prior to initial RO consideration, the Board finds that the 
veteran should be scheduled for a VA examination to determine 
the likelihood that his current diagnosis of urethritis is 
related to his genitourinary symptomatology in service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.)   

Next, the Board notes that a July 2004 rating decision denied 
service connection for PTSD and also declined to reopen a 
claim for service connection for a pulmonary disorder on the 
basis of new and material evidence.  The veteran disagreed 
with that decision at his October 2004 hearing.  This clearly 
constitutes a timely notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.302 (2004).  To date, however, the RO has not 
issued a statement of the case in response to the veteran's 
notice of disagreement.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claims file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his urethritis.  
The claims file, including the service 
medical records, must be provided to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and evaluations should be 
performed.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's urethritis is 
related to service.  The examination 
report should include the complete 
rationale for all opinions expressed.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the RO should adjudicate 
the issue of entitlement to service 
connection for urethritis on the basis of 
all the evidence of record, as well as 
all pertinent laws and regulations.  In 
adjudicating this claim, the RO should 
consider all evidence submitted since the 
statement of the case was issued in May 
1988.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

4.  The RO should also issue the veteran 
and his representative a statement of the 
case addressing the issue of entitlement 
service connection for PTSD and whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a pulmonary disorder.  The 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.


The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


